

EXHIBIT 10.4


MELLANOX TECHNOLOGIES, LTD.


THIRD AMENDED AND RESTATED GLOBAL SHARE INCENTIVE PLAN (2006)
RESTRICTED SHARE UNIT AWARD GRANT NOTICE AND
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR ALL PARTICIPANTS (OTHER THAN PARTICIPANTS IN ISRAEL)
Mellanox Technologies, Ltd., a corporation organized under the laws of the State
of Israel (the “Company”), pursuant to its Third Amended and Restated Global
Share Incentive Plan (2006), including any applicable appendix thereto (the
“Plan”), hereby grants to the individual listed below (the “Participant”), an
award (the “Award”) of restricted share units (“Restricted Share Units” or
“RSUs”). Each Restricted Share Unit represents the right to receive one
unrestricted, fully transferable ordinary share of the Company (each a “Share,”
collectively “Shares”) upon vesting. This Award is subject to all of the terms
and conditions as set forth herein, in the Restricted Share Unit Award Agreement
attached hereto as Exhibit A (the “RSU Agreement”), the special provisions for
the Participant’s country of residence, if any, attached hereto as Exhibit B,
(the “Foreign Appendix” and, together with the RSU Agreement, the “Agreement”)
and the Plan, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Agreement.
Participant’s Name:
[ ˜ ]
RSU Number:
[ ˜ ]
Grant Date:
[ ˜ ]
Total Number of RSUs:
[ ˜ ]
Vesting Commencement Date:
[ ˜ ]


Vesting Schedule:




[ ˜ ]

By his or her acceptance of the Award through the Company's online acceptance
procedure (or by his or her signature and the signature of the Company’s
representative below), the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety and
fully understands all provisions of this Grant Notice, the Agreement, and the
Plan. The Participant also agrees that the Company, in its sole discretion, may
satisfy any applicable tax withholding obligations in accordance with Section
2.6 of the RSU Agreement by (i) withholding Shares otherwise issuable to the
Participant upon vesting of the RSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable or issued to the
Participant upon vesting of the RSUs and submit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 2.6 of the RSU
Agreement or under the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or relating to the RSUs.
If the Participant does not accept or decline the Award before the first vesting
period of the grant date stated above or by such other date that may be
communicated to the Participant by the Company, the Company will accept the
Award on the Participant's behalf and the Participant will be deemed to have
accepted the terms and conditions of the Award set forth in the Plan, the
Agreement and this Grant Notice. If the







--------------------------------------------------------------------------------




Participant declines the Award, the Award will be cancelled and no benefits from
the Award nor any compensation or benefits in lieu of the Award will be provided
to the Participant.
MELLANOX TECHNOLOGIES, LTD.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
Address:
            
Address:
            












--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED SHARE UNIT AWARD GRANT NOTICE
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR ALL PARTICIPANTS (OTHER THAN PARTICIPANTS IN ISRAEL)


Pursuant to the Restricted Share Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Share Unit Award Agreement (the “RSU Agreement”), including
any special provisions for the Participant’s country set forth in Exhibit B (the
“Foreign Appendix” and, together with the RSU Agreement, the “Agreement”),
Mellanox Technologies, Ltd., a corporation organized under the laws of the State
of Israel (the “Company”), has granted to the Participant an award (the “Award”)
of restricted share units (“Restricted Share Units” or “RSUs”) under the
Company’s Third Amended and Restated Global Share Incentive Plan (2006),
including any applicable appendix or supplement thereto (the “Plan”).
ARTICLE I
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice, as applicable.
(a)“Termination of Consultancy” shall mean the time when the engagement of the
Participant as a Consultant to the Company or any affiliate thereof is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding: (i)
terminations where there is a simultaneous employment or continuing employment
of the Participant by the Company or any affiliate thereof, and (ii)
terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any affiliate thereof. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
affiliate thereof has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
(b)“Termination of Directorship” shall mean the time when the Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a member of the Board
of Directors for any reason, including, but not by way of limitation, a
termination by resignation, failure of shareholders to approve appointment,
failure to be elected, death or retirement. The Board of Directors, in its sole
and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Non-Employee Directors.
(c)“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any affiliate thereof is
terminated for any reason, with or without cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding: (i) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
affiliate thereof, (ii) terminations where there is a simultaneous establishment
of a consulting relationship or continuing consulting relationship





--------------------------------------------------------------------------------




between the Participant and the Company or any affiliate thereof, and (iii)
terminations where the Participant simultaneously becomes a Non-Employee
Director, whether by appointment or election; for avoidance of doubt, the
Participant will participate in the Plan as an employee until the Participant’s
appointment to the Board of Directors is approved by the Company’s shareholders.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Employment, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Employment.
(d)“Termination of Services” shall mean the Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Restricted Share Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
Share (subject to adjustment as provided in Section 11.1 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Share Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Restricted Share Units vest pursuant to Section
2.3 hereof. The Restricted Share Units shall not be treated as property or as a
trust fund of any kind.
1.3    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF RESTRICTED SHARE UNITS
2.1    Grant of RSUs. Effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company grants to the Participant the Award as
set forth in the Grant Notice.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the fair
market value of a Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article II hereof, the Participant
will have no right to payment of any such RSUs. Prior to actual payment of any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
2.3    Vesting Schedule. Subject to Section 2.4 hereof and any accelerated
vesting provisions in any Executive Severance Benefit Agreement, employment
agreement or other agreement between the Participant and the Company, the RSUs
awarded by the Grant Notice will vest and become non-forfeitable with respect to
the applicable portion thereof according to the vesting schedule set forth on
the Grant Notice to which this Agreement is attached (the “Vesting Schedule”),
subject to the Participant’s continued employment or service through such dates,
as a condition to the vesting of the applicable installment of the RSUs and the
rights and benefits under this Agreement. Unless otherwise determined by the
Administrator, partial employment or service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
Termination of Services as provided in Section 2.4 below or under the Plan.
2.4    Forfeiture, Termination and Cancellation upon Termination of Services.
Notwithstanding any contrary provision of this Agreement, upon the Participant’s
Termination of Services for any or no reason, the then-unvested RSUs subject to
this Agreement will be automatically forfeited, terminated and cancelled as of
such date without payment of any consideration by the Company, and the
Participant, or the Participant’s





--------------------------------------------------------------------------------




beneficiary or personal representative, as the case may be, shall have no
further rights hereunder. For the avoidance of doubt, except as otherwise
provided by the Administrator, no RSUs shall vest following the Participant’s
Termination of Services.
2.5    Payment after Vesting. As soon as administratively practicable, and, in
any event, within sixty (60) days, following the vesting of any Restricted Share
Units pursuant to Section 2.3 or Section 3.2, the Company shall deliver to the
Participant a number of Shares (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Share
Units subject to this Award that vest on the applicable vesting date, unless
such Restricted Share Units terminate prior to the given vesting date pursuant
to Section 2.4. Notwithstanding the foregoing, in the event Shares cannot be
issued pursuant to Section 2.9(a), (b) or (c) hereof, then the Shares shall be
issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with Sections 2.9(a), (b) and (c) hereof; provided, however, that
if the Participant is a U.S. federal taxpayer, any such delay shall apply only
to the extent permissible under Section 409A (as defined below).
2.6    Responsibility for Taxes.


(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for any or all income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or payment of the RSUs, the issuance of
Shares, the subsequent sale of Shares and the receipt of any dividends; and (ii)
do not commit to and are under no obligation to structure the terms of the RSUs
or any aspect of the Award to reduce or eliminate the Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make arrangements satisfactory to the Company and/or the
Employer to fulfill all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations for Tax-Related
Items by one or a combination of the following:


(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer;


(ii)requiring the Participant to tender a payment in cash, check or wire
transfer of the Tax-Related Items to the Company or the Employer;


(iii)withholding from proceeds of the sale of Shares acquired upon payment of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent);







--------------------------------------------------------------------------------




(iv)withholding Shares to be issued upon payment of the RSUs (“net-share
settlement”); provided, however, that if the Participant is a Section 16 officer
of the Company under the Exchange Act, then applicable withholding obligations
for Tax-Related Items will be settled by withholding Shares in accordance with
this subsection (iv) or, alternatively, the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(iii) herein; and/or


(v)any other method of withholding determined by the Company and permitted by
applicable law.


(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or, to the extent permitted under the Plan, other applicable withholding
rates, including maximum applicable rates in the Participant’s jurisdiction(s)
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding Shares, for
purposes of calculating the Tax-Related Items and determining the number of
Shares that have been delivered in accordance with Section 2.5 above, the
Participant will be deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.


(d)The Company may refuse to deliver the Shares or the proceeds of the sale of
Shares, if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.


2.7    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Participant is a U.S. federal taxpayer and the
Administrator determines that the RSUs (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify the Participant or any other
person for failure to do so) to adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate either for
the RSUs to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding the foregoing, the Company makes
no representation that the grant, vesting, or payment of the RSUs provided for
under this Agreement will be exempt from or compliant with Section 409A and the
Company will have no liability to the Participant or any other party if such
grant, vesting or payment of RSUs is not so exempt or compliant or for any
action taken by the Company with respect thereto.
2.8    Rights as Shareholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been actually issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11.1 of the Plan.







--------------------------------------------------------------------------------




2.9    Conditions to Delivery of Shares. Subject to Section 19 of the Plan, the
Shares deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and non-assessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:


(a)The admission of such Shares to listing on all stock exchanges on which such
Shares are then listed;


(b)The completion of any registration or other qualification of such Shares
under any applicable law, rule or regulation, which the Administrator shall, in
its absolute discretion, deem necessary or advisable;


(c)The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;


(d)The receipt by the Company or the Employer of any Tax-Related Items required
to be withheld by the Company or any affiliate thereof, as further described in
Section 2.6 hereof; and


(e)The lapse of such reasonable period of time following the vesting of any
Restricted Share Units as the Administrator may from time to time establish for
reasons of administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall not be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the RSUs.
3.2    Adjustments Upon Specified Events. Provided that the RSUs are not
“nonqualified deferred compensation” within the meaning of Section 409A, the
Administrator may accelerate payment and vesting of the Restricted Share Units
in such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Shares contemplated by
Section 11.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such Shares), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of Restricted Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Share Units. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 11 and 13 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of the Participant, this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or





--------------------------------------------------------------------------------




similar process, the RSUs and the rights and privileges conferred hereby
immediately will become null and void. Notwithstanding anything herein to the
contrary, this Section 3.3 shall not prevent transfers by will or applicable
laws of descent and distribution.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at Corporate_Secretary@mellanox.com or the address given beneath the
signature of Company’s authorized officer on the Grant Notice, and any notice to
be given to the Participant shall be addressed to the Participant at the address
given beneath the Participant’s signature on the Grant Notice. By a notice given
pursuant to this Section 3.5, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the person entitled to the RSUs by written notice under this Section 3.5. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or, in the event of Participants outside of the United States, when
deposited with an internationally-recognized courier service with proof of such
deposit.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law; Severability. The laws of the State of Israel shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflict of laws. The Participant may only exercise his or her
rights in respect of the Plan, this Agreement and these RSUs to the extent that
it would be lawful to do so, and the Company would not, in connection with this
Agreement, be in breach of the laws of any jurisdiction to which the Participant
may be subject. The Participant shall be solely responsible to seek advice as to
the laws of any jurisdiction to which he or she may be subject, and
participation in the Plan by the Participant shall be on the basis of a warranty
by the Participant that the Participant may lawfully so participate without the
Participant being in breach of the laws of any such jurisdiction. In addition,
the provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the U.S. Securities and Exchange Commission
thereunder, any jurisdiction in which the Participant may be subject and state
securities laws and regulations, provided, however, that the Company is under no
obligation to register or qualify the Shares with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time





--------------------------------------------------------------------------------




or from time to time by the Administrator, provided, however, that, except as
may otherwise be provided by the Plan and this Agreement, no amendment,
modification, suspension or termination of this Agreement shall adversely effect
the RSUs in any material way without the prior written consent of the
Participant.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Sections 3.2 and 3.3 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continue in the employ or service
of the Company or any affiliate thereof or be interpreted as forming or amending
an employment or service contract with the Company or any affiliate thereof and
shall not interfere with or restrict in any way the rights of the Company and
its affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an affiliate thereof and the
Participant.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof.
3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.
3.15    Data Privacy.
(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
E*Trade Corporate Financial Services, Inc. and its affiliated companies
(“E*Trade”), an independent





--------------------------------------------------------------------------------




service provider based in the United States, which is assisting the Company with
the implementation, administration and management of the Plan. In the future,
the Company may select a different service provider and share Data with such
other provider serving in a similar manner. The Participant may be asked to
agree on separate terms and data processing practices with the service provider,
with such agreement being a condition to the ability to participate in the Plan.
(c)International Data Transfers. The Company and its service providers are based
in Israel and the United States. The Participant’s country or jurisdiction may
have different data privacy laws and protections than Israel and the United
States. For example, the European Commission has issued a limited adequacy
finding with respect to the United States that applies only to the extent
companies register for the EU-U.S. Privacy Shield program. The Company's legal
basis, where required, for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment and career with the Employer will not be affected; the
only consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant this Award or other awards to the
Participant or administer or maintain such awards.
By accepting the Award and indicating consent via the Company’s online
acceptance procedure, the Participant is declaring that he or she agrees with
the data processing practices described herein and consents to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned above, including recipients located in countries which do
not adduce an adequate level of protection from a European (or other non-U.S.)
data protection law perspective, for the purposes described above.
Finally, the Participant understands that the Company may rely on a different
legal basis for the processing or transfer of Data in the future and/or request
that the Participant provide another data privacy consent form. If applicable
and upon request of the Company, the Participant agrees to provide an executed
acknowledgement or data privacy consent form to the Employer or the Company (or
any other acknowledgements, agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.
3.16    Insider Trading Restrictions / Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including, but not limited to, the United States and the
Participant’s country, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. Neither
the Company nor any affiliate thereof will be responsible for such





--------------------------------------------------------------------------------




restrictions or liable for the failure on the Participant’s part to know and
abide by such restrictions. The Participant should consult with his or her own
personal legal advisers to ensure compliance with applicable laws.
3.17    Foreign Asset / Account and Exchange Control Requirements. Depending on
the Participant’s country, the Participant may be subject to foreign
asset/account and/or exchange control reporting or other requirements which may
affect the Participant’s ability to acquire or hold RSUs or Shares under the
Plan or cash received from participating in the Plan in a brokerage or bank
account outside the Participant’s country. The Participant may be required to
report such RSUs, Shares, accounts, assets or transactions to the tax or other
authorities in his or her country and/or repatriate funds received in connection
with the Plan to the Participant's country within a certain time period or
according to certain procedures. The Participant acknowledges that it is his or
her responsibility to comply with any applicable requirements, and that the
Participant should consult his or her own personal tax and legal advisors to
ensure compliance with applicable laws.
3.18    Electronic Delivery, Acceptance and Participation. The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means and the Participant hereby
consents to receive such documents by electronic delivery. The Participant
agrees that his or her electronic acceptance of the Award through the Company's
online acceptance procedure constitutes his or her acceptance of the Award and
further agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
3.19    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
3.20    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.
ARTICLE IV
SPECIAL PROVISIONS FOR RESTRICTED SHARE UNITS GRANTED TO PARTICIPANTS OUTSIDE
THE UNITED STATES
4.1    Nature of Grant. In accepting the grant of RSUs, the Participant
acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
share units, or benefits in lieu of restricted share units, even if RSUs have
been granted in the past;
(c)    all decisions with respect to future restricted share units or other
grants, if any, will be at the sole discretion of the Company;





--------------------------------------------------------------------------------




(d)    the Participant is voluntarily participating in the Plan;
(e)    the RSUs and any Shares subject to the RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(f)    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of an affiliate;
(g)    the RSUs and any Shares subject to the RSUs, and the income from and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
employment or service relationship (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any);
(j)    for purposes of the RSUs, the date of the Participant’s Termination of
Services shall be the date the Participant is no longer actively providing
services to the Company or any affiliate thereof (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or
providing services or the terms of Participant’s employment or service
agreement, if any), and the Participant’s right to vest in the RSUs under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or providing services or the terms of Participant’s employment or service
agreement, if any). The Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of the RSUs (including whether the Participant may still be considered
to be providing services while on a leave of absence); and


(k)    neither the Company, the Employer nor any affiliate shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to the Participant pursuant to the payment of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
4.2    Country-Specific Provisions. Notwithstanding any provisions in this
Agreement, the grant of Restricted Share Units shall be subject to any special
terms and conditions set forth in the Foreign Appendix. Moreover, if the
Participant relocates to one of the countries included in the Foreign Appendix,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Foreign Appendix constitutes part of this Agreement.
4.3    Language. The Participant acknowledges that he or she is proficient in
the English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Agreement. If the Participant has received this
Agreement, or any ot





--------------------------------------------------------------------------------




her documents related to the RSUs and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


*        *        *







--------------------------------------------------------------------------------






EXHIBIT B
TO RESTRICTED SHARE UNIT AWARD GRANT NOTICE

FOREIGN APPENDIX - COUNTRY SPECIFIC PROVISIONS


Terms and Conditions
    
This Exhibit B includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below (in alphabetical order according to
the English language). Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan, the Grant Notice or the RSU Agreement,
as applicable.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, is considered a resident
of another country for local law purposes, transfers to another country after
the Grant Date or changes employment status during the life of the Award, the
Company shall, in its discretion, determine the extent to which the special
terms and conditions contained herein shall be applicable to the Participant.


Notifications
This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2018. Such laws are often complex and change frequently.
As a result, the Participant should not rely on the information noted herein as
the only source of information relating to the consequences of participation in
the Plan because the information may be out of date by the time the RSUs vests
or the Participant receives Shares or sells Shares acquired under the Plan.
In addition, the information contained in this Exhibit B is general in nature
and may not apply to the Participant’s particular situation, and the Company is
not in a position to assure the Participant of any particular result.
Accordingly, the Participant should seek appropriate professional advice as to
how the applicable laws in his or her country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working and/or residing, is considered a
resident of another country for local law purposes, transfers to another country
after the Grant Date or changes employment status during the life of the Award,
the notifications contained herein may not be applicable to the Participant in
the same manner.


ARGENTINA


Notifications


Securities Law Information. Neither the RSUs nor the Shares are publicly offered
or listed on any stock exchange in Argentina and, as a result, they have not
been and will not be registered with the Argentine Securities Commission
(Comisión Nacional de Valores or “CNV”). The offer is private and not subject to
the supervision of any Argentine governmental authority. Neither this nor any
other offering material related to the RSUs nor the underlying Shares may be
utilized in connection with any general offering to the public





--------------------------------------------------------------------------------





in Argentina. Argentine residents who acquire RSUs under the Plan do so
according to the terms of a private offering made from outside Argentina.


Exchange Control Information. The Participant is responsible for complying with
any and all Argentine currency exchange restrictions, approvals and reporting
requirements in connection with the RSUs. The Participant should consult with
the Participant’s personal legal advisor to ensure compliance with the
applicable requirements.


Foreign Asset / Account Reporting Information. Argentine tax residents must
report any Shares acquired under the Plan and held on December 31st of each year
on their annual tax returns for that year.


AUSTRALIA


Terms and Conditions


Australian Offer Document. Additional details regarding the offer of the RSUs
are set forth in the Offer Document for the Offer of Restricted Share Units to
Australian Resident Employees.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


Notifications


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.


CANADA


Terms and Conditions


Nature of Grant. This provision replaces Section 4.1(j) of the RSU Agreement:


For purposes of the RSUs, the date of the Participant’s Termination of Service
shall be the date that is the earliest of (i) the date the Participant’s
employment or service relationship with the Company or any affiliate thereof is
terminated, (ii) the date the Participant receives notice of termination of the
Participant’s employment or service relationship, or (iii) the date the
Participant is no longer actively providing service to the Company or an
affiliate thereof, regardless of any notice period or period of pay in lieu of
such notice required under applicable employment laws in the jurisdiction where
the Participant is employed or providing services (including, but not limited to
statutory law, regulatory law and/or common law) or the terms of the
Participant’s employment agreement, if any. The Administrator shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the RSUs (including whether the Participant
may still be considered to be providing services while on a leave of absence).


The following provisions will apply if the Participant is a resident of Quebec:


Data Privacy. The following provision supplements Section 3.15 of the RSU
Agreement:





--------------------------------------------------------------------------------







The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan. The Participant further authorizes the Company, any affiliate of
the Company and E*Trade (or such other stock plan service provider as may be
selected by the Company in the future) to disclose and discuss the Plan with
their advisors. The Participant further authorizes the Company and any affiliate
thereof to record such information and to keep such information in the
Participant’s employee file.


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention « Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


Notifications


Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the Nasdaq Global Select Market.


Foreign Asset / Account Reporting Information. Foreign property, including
Shares and rights to receive Shares (e.g., RSUs), must be reported annually by
Participant on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the Participant’s foreign specified property exceeds C$100,000 at any
time during the year. Thus, RSUs must be reported - generally at a nil cost - if
the C$100,000 cost threshold is exceeded because of other foreign specified
property the Participant holds. When Shares are acquired, their cost generally
is the adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal
the fair market value of the Shares at the time of acquisition, but if other
Shares are also owned, this ACB may have to be averaged with the ACB of the
other Shares. The Participant is solely responsible for complying with any
applicable reporting obligations and should consult his or her personal tax
advisor to ensure compliance with such obligations.


CHINA


Terms and Conditions


Payment After Vesting. The following provision supplements Section 2.5 of the
RSU Agreement:


The Participant acknowledges and agrees that, to facilitate compliance with
applicable laws and regulations in China, the Company shall require that all
Shares issued to the Participant upon vesting of the RSUs be sold (either
immediately after vesting and payment, or upon Participant’s Termination of
Services, or within any other time frame as the Company determines to be
necessary or advisable to comply or facilitate compliance with local regulatory
requirements). Alternatively, if the Company decides, in its sole discretion, to
allow the Participant to hold Shares issuable to the Participant upon vesting of
the RSUs, the Participant acknowledges and agrees that the Company may require
that Participant hold any such Shares in an account with the Company’s
designated broker until such Shares sold. The Participant further agrees that
the Company





--------------------------------------------------------------------------------





is authorized to instruct its designated broker to assist with the mandatory
sale of such Shares (on the Participant’s behalf pursuant to this authorization)
and the Participant expressly authorizes the Company’s designated broker to
complete the sale of such Shares. The Participant agrees to sign any other
consent as may be required by the Company or its designated broker to facilitate
the sale of the Shares. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the cash proceeds from the
sale of the Shares, less any brokerage fees or commissions and Tax-Related
Items, shall be paid to the Participant in accordance with exchange control
requirements. The Participant acknowledges that the Participant is not aware of
any material nonpublic information with respect to the Company or any securities
of the Company as of the date of this Agreement.


Exchange Control Requirements. The Participant understands and agrees that,
pursuant to local exchange control requirements, the cash proceeds from the sale
of the Shares issued upon the settlement of the RSUs (and any other funds
related to participation in the Plan) must be repatriated to China. The
Participant further understands that, under applicable laws, such repatriation
of the Participant’s cash proceeds and other funds may need to be effectuated
through a special exchange control account established by the Company or an
affiliate thereof, and the Participant hereby consents and agrees that any
proceeds from the sale of any Shares or other funds the Participant acquires may
be transferred to such special account prior to being delivered to the
Participant.


The Participant also understands that the Company will deliver the funds to the
Participant as soon as possible, but there may be delays in distributing the
funds to the Participant due to exchange control requirements in China. Proceeds
may be paid to the Participant in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant will be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are paid to the Participant in local currency, the Company is under no
obligation to secure any particular exchange conversion rate and the Company may
face delays in converting the proceeds to local currency due to exchange control
restrictions. The Participant also understands and agrees that the Company is
not responsible for any currency fluctuation that may occur between the date the
Shares are sold and the date the cash proceeds are distributed to the
Participant.


The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


CZECH REPUBLIC
Notifications
Exchange Control Information. The Participant may be required to fulfill certain
notification duties in relation to the RSUs and the opening and maintenance of a
foreign account, including reporting foreign financial assets with a value of
CZK 200,000,000 or more. The Participant should consult his or her personal
legal advisor to ensure compliance with the applicable requirements.







--------------------------------------------------------------------------------





DENMARK


Terms and Conditions


Stock Option Act. The Participant acknowledges that he or she has received an
Employer Statement in Danish which sets forth additional terms that will apply
to the RSUs, to the extent that the Danish Stock Option Act applies to the RSUs.







--------------------------------------------------------------------------------





Notifications


Foreign Asset / Account Reporting Information.  The Participant must complete a
“Declaration V” form in connection with the deposit of any securities (including
Shares acquired under the Plan) into a bank or brokerage account outside
Denmark.  The form is available at the website of the Danish Tax Authorities. 
In connection with filing Declaration V to the Danish Tax Authorities, the bank
or broker with which the securities are deposited (the “depositary”) may sign a
statement according to which the depositary undertakes an obligation, without
further request, to forward certain information concerning the Shares on an
annual basis to the Danish Tax Authorities. However, if the depositary will not
agree to sign such a statement, the Participant will be personally responsible
for submitting the required information as an attachment to his or her annual
tax return. 
It is only necessary to submit a Declaration V form the first time securities
are deposited with a depositary outside Denmark.  However, if the securities are
transferred to a different depositary or if the Participant begins using a new
depositary, a new Declaration V is required. 
Generally, the Declaration V must be submitted by the depositary no later than
on February 1 of the year following the calendar year to which the information
relates. However, if the Participant is responsible for submitting the
information, the Participant must submit the required information as an
attachment to his or her annual tax return. 
In addition, if the Participant holds Shares or cash in an account outside
Denmark, he or she is required to report the existence of such an account to the
Danish Tax Authorities by completing a “Declaration K” form and submitting it to
the Danish Tax Authorities following opening of the account.  The form is
available at the website of the Danish Tax Authorities.  A separate form must be
submitted for each account held outside Denmark that holds Shares or cash which
are taxable in Denmark. The Declaration K requirement is in addition to the
Declaration V requirement discussed above. The Participant should consult with
his or her personal legal advisor to ensure compliance with the applicable
requirements.


FRANCE


Terms and Conditions


Type of RSUs. The RSUs are not intended to qualify for specific tax or social
security treatment in France.


Language Consent. By accepting the grant of the RSUs, the Participant confirms
having read and understood the documents related to the grant (the Grant Notice,
the Agreement and the Plan), which were provided in the English language.  The
Participant accepts the terms of those documents accordingly.


Consentement Relatif à la Langue.  En acceptant l'attribution du droit sur des
actions assujetti à des restrictions (“RSUs”), le Participant confirme avoir lu
et compris les documents relatifs à l'attribution (l'Avis de l'Attribution, le
Contrat et le Plan) qui ont été fournis en langue anglaise. Le Participant‎
accepte les dispositions de ces documents en connaissance de cause.‎







--------------------------------------------------------------------------------





Notifications


Foreign Asset / Account Reporting Information. French residents may hold Shares
acquired under the Plan outside France, provided they declare all foreign
accounts, whether open, current, or closed, in the their income tax return.


GERMANY
Notifications


Exchange Control Information.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant is
a German resident and he or she makes or receives a payment in excess of this
amount in connection with the Participant’s participation in the Plan, the
Participant must report the payment to Bundesbank electronically using the
“General Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”)
available via Bundesbank’s website (www.bundesbank.de).


INDIA


Notifications


Exchange Control Information. The Participant must repatriate the proceeds from
the sale of Shares to India within 90 days of receipt and any dividends received
in relation to the Shares within 180 days of receipt, or within such time as
prescribed under applicable Indian exchange control laws as may be amended from
time to time. The Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where the Participant deposits the foreign
currency and maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Company or an affiliate thereof requests
proof of repatriation. The Participant should consult with his or her personal
legal advisor to ensure compliance with the applicable requirements.


Foreign Asset / Account Reporting Information. The Participant is required to
declare foreign bank accounts and any foreign financial assets (including
Shares) in his or her annual tax return. It is the Participant’s responsibility
to comply with this reporting obligation and the Participant should consult with
his or her personal tax advisor in this regard.


INDONESIA
Terms and Conditions


Language Consent and Information. A translation of the documents relating to
this grant (i.e., the Plan and the Agreement) into Bahasa Indonesia can be
provided to the Participant upon request to the Company at
shareholderservices@mellanox.com.  By accepting the grant of RSUs, the
Participant (i) confirms having read and understood the documents relating to
this grant (i.e., the Grant Notice, the Agreement and the Plan) which were
provided in the English language, (ii) accepts the terms of those documents
accordingly, and (iii) agrees not to challenge the validity of this document
based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms and
National Anthem or the implementing Presidential Regulation (when issued).





--------------------------------------------------------------------------------





Notifications


Exchange Control Information. Indonesian residents must provide Bank Indonesia
with information on foreign exchange activities (e.g., remittance of proceeds
from the sale of Shares into Indonesia) via a monthly report submitted online
through Bank Indonesia’s website. The report is due no later than the 15th day
of the month following the month in which the activity occurred.


In addition, when proceeds from the sale of Shares are remitted into Indonesia,
a statistical reporting requirement will apply and the Indonesian bank executing
the transaction may request information from the Participant and the Participant
will be obliged to provide such information so that the bank can fulfill this
reporting requirement to Bank Indonesia. 


ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 3.15 of the RSU Agreement:


Pursuant to Section 13 of the Legislative Decree no. 196/2003, the Participant
understands that the Employer, the Company or any affiliate thereof may hold and
process certain personal information about the Participant, including the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships that the Participant holds in the Company, details of all
RSUs or any other entitlement to shares of stock awarded, awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.


The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.
The Controller of personal data processing is Mellanox Technologies, Ltd., with
its principal operating offices at Beit Mellanox, Yokneam, Israel 20692, and its
representative in Italy is Mellanox Technologies UK Limited, with its office at
37 Broadhurst Gardens, London, NW6 3QT..


The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan, including, but not limited to,
E*Trade Corporate Financial Services, Inc. and its affiliated companies
(“E*Trade”). The Participant further understands that the Company and any
affiliate thereof will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and that the Company and/or any affiliate may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to E*Trade or another third party with whom the Participant
may elect to deposit any Shares acquired under the Plan. Such recipients may
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in the European Economic Area, or elsewhere, such as the United
States. Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the Plan,
the Participant understands that the Company will delete





--------------------------------------------------------------------------------





the Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan. In any
event, Data will be stored only for the time needed to fulfill the purposes
mentioned above.


The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside the European Economic Area, as
herein specified and pursuant to applicable laws and regulations, does not
require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan, which represents the legal basis for the processing.
The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, erase, ask for rectification of the Data and cease,
for legitimate reason, any processing of the Data. The Participant also
understand that he or she has the right to data portability and to lodge a
complaint with the Italian supervisory authority. Furthermore, the Participant
is aware that the Data will not be used for direct marketing purposes. In
addition, the Data provided may be reviewed and questions or complaints can be
addressed by contacting shareholderservices@mellanox.com.


Finally, the Participant understands that the Company may rely on a different
legal basis for the processing or transfer of Data in the future and/or request
that the Participant provide another data privacy consent form. If applicable
and upon request of the Company, the Participant agrees to provide an executed
acknowledgement or data privacy consent form to the Employer or the Company (or
any other acknowledgements, agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.


Plan Document Acknowledgment.  By accepting the RSUs, the Participant
acknowledges that he or she has received a copy of the Plan, the RSU Agreement
and the Grant Notice and has reviewed the Plan, the RSU Agreement, including
this Foreign Appendix, and the Grant Notice in their entirety and fully
understands and accepts all provisions of the Plan, the RSU Agreement, including
this Foreign Appendix, and the Grant Notice.


The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provisions of the RSU Agreement: Section
2.1 (Grant or RSUs); Section 2.2 (Company’s Obligation to Pay); Section 2.3
(Vesting Schedule); Section 2.4 (Forfeiture, Termination and Cancellation upon
Termination of Services); Section 2.5 (Payment after Vesting); Section 2.6
(Responsibility for Taxes); Section 2.9 (Conditions to Delivery of Shares);
Section 3.7 (Governing Law; Severability); Section 3.9(Amendments, Suspension
and Termination); Section 3.12 (Not a Contract of Employment); Section 3.18
(Electronic Delivery, Acceptance and Participation); Section 4.1 (Nature of
Grant); Section 4.2 (Country-Specific Provisions); Section 4.3 (Language); and
the Data Privacy provision above in this Foreign Appendix for Italy.


Notifications







--------------------------------------------------------------------------------





Foreign Asset / Account Reporting Notification. Italian residents who, at any
time during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions. The Participant should consult his or her personal tax advisor to
ensure compliance with applicable reporting obligations.








JAPAN


Notifications


Foreign Asset / Account Reporting Information. Details of any assets held
outside Japan (including Shares acquired under the Plan) as of December 31 of
each year must be reported to the tax authorities on an annual basis, to the
extent such assets have a total net fair market value exceeding ¥50 million.
Such report is due by March 15 each year. The Participant should consult with
his or her personal tax advisor to determine if the reporting obligation applies
to the Participant and whether the Participant will be required to include
details of the Participant’s outstanding RSUs, as well as Shares, in the report.


MALAYSIA


Terms and Conditions


Data Privacy. The following provision replaces Section 3.15 of the RSU Agreement
in its entirety:







--------------------------------------------------------------------------------





The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
information as described in this Agreement by and among, as applicable, the
Employer, and the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, residency status,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Data is supplied by
the Employer and also by the Participant through information collected in
connection with the Agreement and the Plan.
The Participant understands that the Data may be transferred to the Company or
any of its affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting a human resources representative at
shareholderservices@mellanox.com.


Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian oleh dan di
antara, seperti mana yang terpakai, Majikan, Syarikat dan syarikat-syarikat
sekutunya untuk tujuan ekslusif bagi melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan.
Peserta memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama Peserta,
alamat rumah dan nombor telefon, alamat e-mel, tarikh lahir, nombor insurans
sosial, pasport atau nomber pegenalan lain (contohnya nombor pendaftaran
residen), gaji, kewarganegaraan, jawatan, status kependudukan, apa-apa Syer atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua RSU atau
apa-apa hak lain atas Syer yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan (“Data”), untuk
tujuan melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan.
Data tersebut dibekalkan oleh pihak yang berkontrak dan juga oleh Peserta
melalui maklumat yang dikumpul berkenaan dengan Perjanjian dan Pelan.
Peserta memahami bahawa Data mungkin dipindahkan kepada Syarikat atau
syarikat-syarikat sekutunya, atau mana-mana pihak ketiga yang membantu dengan
pelaksanaan, pentadbiran dan pengurusan Pelan, dimana penerima-penerima ini
mungkin berada di negara Peserta atau mana-mana tempat lain, dan bahawa negara
penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi
data dan perlindungan yang berbeza daripada negara Peserta. Peserta memahami
bahawa Peserta boleh meminta satu senarai yang mengandungi nama dan alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
di shareholderservices@mellanox.com.






--------------------------------------------------------------------------------





The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data to a broker or other third
party assisting with the administration of the RSUs under the Plan or with whom
Shares acquired pursuant to the RSUs or cash from the sale of such Shares may be
deposited. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or any of its affiliates, or to any third
parties is necessary for the Participant’s participation in the Plan.
The Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view the Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein by contacting a local human resources representative in
writing. Further, the Participant understands that the Participant is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant an RSU or
other equity awards, or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to vest in or realize benefits from this
RSU and the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact a local human resources representative.
 Peserta memberi kuasa kepada penerima-penerima untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan, termasuklah apa-apa pemindahan Data
yang diperlukan kepada broker atau mana-mana pihak ketiga yang membantu dalam
pentadbiran RSU di bawah Pelan atau dengan sesiapa Syer yang diperolehi menurut
RSU atau wang tunai daripada penjualan Syer tersebut boleh didepositkan.
Selanjutnya, Peserta mengakui dan memahami bahawa pemindahan Data kepada
Syarikat atau mana-mana syarikat-syarikat sekutunya, atau kepada mana-mana pihak
ketiga adalah perlu untuk penyertaan Peserta dalam Pelan.
 Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta
memahami bahawa Peserta boleh, pada bila-bila masa, melihat Data, meminta
maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini dengan menghubungi secara bertulis wakil sumber manusia
tempatan. Selanjutnya, Peserta memahami bahawa Peserta memberikan persetujuan di
sini secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuan Peserta, status pekerjaan atau perkhidmatan Peserta
dengan Majikan tidak akan terjejas; satu-satunya akibat buruk jika Peserta tidak
bersetuju atau menarik balik persetujuannya adalah bahawa Syarikat tidak akan
dapat memberikan kepada Peserta RSU atau anugerah-anugerah ekuiti yang lain atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa
keengganan atau penarikan balik persetujuan Peserta mungkin akan menjejaskan
keupayaan Peserta untuk terletak hak atau merealisasikan manfaat dari RSU dan
keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganan Peserta untuk memberikan keizinan atau penarikan
balik keizinan, Peserta memahami bahawa Peserta boleh menghubungi wakil sumber
manusia tempatan yang dinyatakan di atas.








--------------------------------------------------------------------------------





Notifications


Director Notification Information. If the Participant is a director of an
affiliate of the Company in Malaysia, the Participant is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian affiliate in writing when
the Participant receives or disposes of an interest in the Company (e.g., RSUs,
Shares). These notifications must be made within 14 days of acquiring or
disposing of any interest in the Company.


NETHERLANDS


There are no country-specific provisions.


NORWAY


There are no country-specific provisions.


PALESTINIAN AUTHORITY


There are no country-specific provisions.
RUSSIA


Notifications


Securities Law Information.  Any RSUs granted under the Agreement, the Plan and
all other materials the Participant may receive regarding the Participant’s
participation in the Plan or any RSUs granted hereunder do not constitute
advertising or an offering of securities in Russia. The issuance of Shares under
the Plan has not and will not be registered in Russia; therefore, Shares may not
be offered or placed in public circulation in Russia. In no event will Shares
acquired under the Plan be delivered to the Participant in Russia. The
Participant is not permitted to sell any Shares acquired under the Plan directly
to a Russian legal entity or resident.


Exchange Control Information.  Under current exchange control regulations in
Russia, certain funds must be repatriated to Russia as soon as the Participant
intends to use those cash amounts for any purpose, including reinvestment.  Such
funds must be initially credited to the Participant through a foreign currency
account opened in the Participant’s name at an authorized bank in Russia.  After
the funds are initially received in Russia, they may be further remitted to a
foreign bank subject to the following limitations: (i) the foreign account may
be opened only for individuals; (ii) the foreign account may not be used for
business activities; and (iii) the Russian tax authorities must be given notice
about the opening/closing of each foreign account within one month of the
account opening/closing. 
As an express statutory exception to this requirement, cash dividends paid on
Shares can be paid directly into a foreign bank or brokerage account opened with
a foreign bank located in Organisation for Economic Cooperation Development
(“OECD”) or Financial Action Task Force (“FATF”) countries without first
remitting them to a bank account in Russia. Additionally, cash proceeds from the
sale of securities can be paid directly into a foreign bank or brokerage account
opened with a bank located in an OECD or FATF country, provided that such
securities are listed on one of the foreign exchange on the list provided for by





--------------------------------------------------------------------------------





Russian Federal law (e.g., the Nasdaq). Other statutory exceptions may also
apply. The Participant should consult his or her personal legal advisor to
ensure compliance with applicable requirements.


Foreign Asset / Account Reporting Information. As described above, Russian
residents will be required to notify the Russian tax authorities within one
month of opening or closing a foreign bank account or of changing any account
details. Russian residents are also required to file reports of the transactions
in their foreign bank accounts with the Russian tax authorities on an annual
basis. In addition, Russian residents are required to report any cash
transactions with respect to foreign bank accounts to the Russian tax
authorities. The tax authorities can require any supporting documents related to
the transactions in a Russian resident’s foreign bank account. The Participant
should consult his or her personal tax advisor to ensure compliance with
applicable requirements.


SINGAPORE


Notifications
Securities Law Information.  The grant of the RSUs is being made in reliance on
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (“SFA”). The Plan has not been and will not be lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the RSUs are subject to section 257 of the SFA and
the RSUs may not be offered or sold, or made the subject of an invitation for
subscription or purchase, whether directly or indirectly, to persons in
Singapore, unless such offer, sale or invitation is made (i) more than six (6)
months from the Grant Date, (ii) pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA, or (iii)
pursuant to, and in accordance with the conditions of, any other applicable
provisions of the SFA.
Chief Executive Officer / Director Notification Information.  If the Participant
is the Chief Executive Officer (“CEO”) or a director, associate director or
shadow director of a Singapore affiliate of the Company, the Participant is
subject to certain notification requirements under the Singapore Companies Act. 
Among these requirements is an obligation to notify the Singapore affiliate in
writing within two (2) business days of (i) becoming the registered shareholder
of or acquiring an interest in the Company or an affiliate (e.g., the RSUs, the
Shares or any other Award), (ii) any change in a previously disclosed interest,
or (iii) becoming the CEO or a director, associate director or shadow director
if such an interest exists at that time.


SOUTH KOREA


Notifications


Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts in
June of the immediately following year if the monthly balance of such accounts
exceeds KRW 1 billion (or an equivalent amount in foreign currency) on any
month-end date during a calendar year.


SPAIN





--------------------------------------------------------------------------------





Terms & Conditions


Nature of Grant.  The following provision supplements Section 4.1 of the RSU
Agreement:


In accepting the grant of RSUs, the Participant consents to participation in the
Plan and acknowledges having received a copy of the Plan.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant RSUs under the Plan to individuals who
may be eligible to receive an Award under the Plan. This decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not bind the Company or any affiliate other than as expressly set
forth in this Agreement. Consequently, the Participant understands that the RSUs
are granted on the assumption and condition that the RSUs and any Shares issued
upon settlement of the RSUs are not a part of any employment or service contract
with the Employer and shall not be considered a mandatory benefit, salary for
any purpose (including severance compensation) or any other right whatsoever.


Further, the Participant understands and agrees that the unvested RSUs will be
cancelled immediately without entitlement to any Shares underlying the RSUs if
the Participant’s service is terminated for any reason, including, but not
limited to: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause (i.e.,
subject to a “despido improcedente”), material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article
10.3 of Royal Decree 1382/1985.


In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the RSUs shall be null and void.


Notifications


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of RSUs under the Plan. Neither the Plan nor the
Agreement have been nor will they be registered with the Comisión Nacional del
Mercado de Valores (Spanish Securities Exchange Commission), and they do not
constitute a public offering prospectus.


Exchange Control Information. The Participant must declare the acquisition,
ownership and disposition of Shares to the Spanish Dirección General de Comercio
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness on a
Form D-6.  Generally, the declaration must be made in January for Shares owned
as of December 31 of the prior year and/or Shares acquired or disposed of during
the prior year; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds 10%
or more of the share capital of the company), the declaration must be filed
within one month of the acquisition or disposition, as applicable.    







--------------------------------------------------------------------------------





In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.


Foreign Asset / Account Reporting Information. To the extent the Participant
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset as of December 31 each year (or at any time during the year in which the
Participant sells or disposes of such right or asset), the Participant is
required to report information on such rights and assets on his or her tax
return for such year. After such rights or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. The
Participant should consult with his or her personal tax advisor to ensure
compliance with applicable reporting requirements.


SWEDEN


There are no country-specific provisions.


SWITZERLAND
Notifications


Securities Law Information. The grant of the RSUs and the issuance of any Shares
is not intended to be a public offering in Switzerland. Neither this document
nor any other materials relating to the RSUs constitute a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
and neither this document nor any other materials relating to the RSUs may be
publicly distributed nor otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing material relating to
the RSUs have been or will be filed with, or approved or supervised by, any
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).
TAIWAN
Notifications
Exchange Control Information.  Taiwan residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan up
to US$5,000,000 per year.  If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a foreign exchange transaction
form and also provide supporting documentation to the satisfaction of the
remitting bank. 
If the transaction amount is US$500,000 or more, the Participant may be required
to provide additional supporting documentation (including the contracts for such
transaction, approval letter, etc.) to the satisfaction of the remitting bank. 
The Participant should consult with his or her personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.





--------------------------------------------------------------------------------





THAILAND
Notifications


Exchange Control Information. If the Participant realizes US$50,000 or more in a
single transaction from the sale of Shares acquired under the Plan, the
Participant must immediately repatriate the cash proceeds to Thailand and either
convert such proceeds into Thai Baht or deposit the proceeds into a foreign
currency account opened with any commercial bank in Thailand within 360 days of
repatriation.  Further, for repatriated proceeds of US$50,000 or more, the
Participant must provide details of the transaction (i.e., identification
information and purpose of the transaction) to the receiving bank.  If the
Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.  The Participant should
consult with his or her person advisor before taking action with respect to
remittance of proceeds from the sale of Shares into Thailand.  The Participant
is responsible for ensuring compliance with all exchange control laws in
Thailand.


TURKEY


Notifications
Securities Law Information. The sale of Shares acquired under the Plan is not
permitted within Turkey. Shares are currently traded on the Nasdaq Global Select
Market in the United States and Shares may be sold on this market, which is
located outside of Turkey.


UKRAINE


Notifications
Exchange Control Information. The Participant is responsible for complying with
all applicable exchange control regulations in Ukraine, including any placement
and investment license requirement that may apply to participation in the Plan.
The Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.







--------------------------------------------------------------------------------





UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 2.6 of the
RSU Agreement:


Without limitation to Section 2.6 of the Agreement, the Participant agrees that
the Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items as and when requested by the Company or any affiliate
or by Her Majesty's Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and any affiliate against any Tax-Related Items that
they are required to pay or withhold on the Participant’s behalf or have paid or
will pay to HMRC (or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In such
case, if the amount of any income tax due is not collected from or paid by the
Participant within 90 days of the end of the U.K. tax year in which an event
giving rise to the indemnification described above occurs, the amount of any
uncollected income taxes may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Participant will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for paying to the Company or the Employer, as applicable, any
employee NICs due on this additional benefit.







